Case 19-32231-jal        Doc 330       Filed 09/14/20        Entered 09/14/20 17:46:06            Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION



    IN RE:                                                Case No. 19-32231-jal

    INSIGHT TERMINAL SOLUTIONS, LLC1                      Jointly Administered
                                                          Chapter 11
        Debtors.


    CECELIA FINANCIAL MANAGEMENT LLC’S MOTION TO QUASH SUBPOENA

                                *** *** ***
        COMES NOW Cecelia Financial Management LLC (“CFM”), by counsel, pursuant to

Rules 30 and 45 of the Federal Rules of Civil Procedure made applicable herein by Rules 7030,

9014, and 9016 of the Federal Rules of Bankruptcy Procedure, and pursuant to Local Rule 37.1

of the Joint Local Rules of Civil Procedure for the United States District Courts for the Eastern

and Western District of Kentucky made applicable by Local Bankruptcy Rule 9029-1 of the

Local Bankruptcy Rules of Bankruptcy Procedure for the Western District of Kentucky, and

moves to quash the September 10, 2020 Subpoena to Testify at a Deposition and Produce

Documents in a Bankruptcy Case (the “Subpoena”) served by Autumn Wind Lending LLC

(“AWL”) on CFM. In support of this motion to quash, CFM states:

        1.       On September 10, 2020, AWL served the Subpoena on CFM’s counsel, who

agreed to accept service. A copy of the Subpoena is tendered herewith as Exhibit A and

incorporated by this reference herein.




1
  The Debtors in these Chapter 11 cases are Insight Terminal Solutions, LLC (Case No. 19-32231) and Insight
Terminal Holdings, LLC (Case No. 19-32232), and the Court has entered an order in these cases directing for the
procedural consolidation and joint administration of these cases. The docket in this Case No. 19-32231 should be
consulted for all matters affecting the above listed cases.
Case 19-32231-jal           Doc 330       Filed 09/14/20       Entered 09/14/20 17:46:06               Page 2 of 3




           2.      The Subpoena—though served on September 10, 2020—inexplicably commands

CFM to produce certain communications and documents for inspection on or before August 31,

2020 (eleven days before the Subpoena was ever served).

           3.      Rule 45(d)(3)(A) of the Federal Rules of Civil Procedure made applicable herein

by Rules 9014 and 9016 provides that the court must quash or modify a subpoena that “(i) fails

to allow a reasonable time to comply; . . . or (iv) subjects a person to undue burden.”

           4.      Quite obviously, a subpoena that commands production of documents for a time

before the subpoena is actually served fails to allow a reasonable time to comply and subjects the

person to whom the subpoena is directed to an undue (in fact, impossible) burden.

           5.      Even if AWL is given the benefit of the doubt and it is assumed that AWL made a

scrivener’s error on the Subpoena’s production date, the “Notice” of the Subpoena purports to

contain a deadline for production of documents of September 14, 2020.2 This quick four-day

turnaround time (just two business days) likewise fails to allow a reasonable time to comply and

subjects CFM to an undue burden. Additionally, Mr. John S. Siegel manages the CFM business

operation. Mr. Siegel’s administrative assistant is currently out of the office and is therefore

unable to assist Siegel in harvesting the relevant communications and other responsive

documents. In the meantime, Siegel has made efforts to obtain outside assistance in culling email

communications.

           6.      CFM has agreed to attend a Zoom video deposition on September 17, 2020.

           7.      Further, pursuant to Local Rule 37.1 made applicable by Local Bankruptcy Rule

9029-1, the undersigned contemporaneously files herewith a certification that the undersigned

has conferred by email with counsel for AWL in an effort to resolve this discovery dispute

extrajudicially and has been unable to resolve said dispute.
2
    That said, the August 31, 2020 deadline in the Subpoena—not the deadline in the Notice—controls.
Case 19-32231-jal                           Doc 330                  Filed 09/14/20           Entered 09/14/20 17:46:06    Page 3 of 3




               WHEREFORE, for the reasons stated herein, CFM respectfully requests that the Court

enter an order quashing the Subpoena and for all other relief as is just under the circumstances.



               A proposed Order is tendered herewith.


                                                                                       Respectfully submitted,


                                                                                       /s/ David M. Cantor
                                                                                       DAVID M. CANTOR
                                                                                       SEILLER WATERMAN LLC
                                                                                       Meidinger Tower – 22nd Floor
                                                                                       462 S. Fourth Street
                                                                                       Louisville, Kentucky 40202
                                                                                       Telephone: (502) 584-7400
                                                                                       E-mail: cantor@derbycitylaw.com
                                                                                       Counsel for Cecelia Financial Management LLC




                                                                CERTIFICATE OF SERVICE

        It is hereby certified that on September 14, 2020, a true and correct copy of the foregoing
was (a) mailed electronically through the U.S. Bankruptcy Court’s ECF system at the electronic
addresses as set forth in the ECF system to the U.S. Trustee and all other persons receiving
electronic notification in this case and (b) mailed, first-class, postage prepaid, to those persons, if
any, identified in the Court’s Notice of Electronic Filing who do not receive electronic notice but
are entitled to be served.



                                                                                              /s/ David M. Cantor
                                                                                              DAVID M. CANTOR


g:\doc\dmc\siegel, jr., john\pldgs\motion to quash subpoena (cecelia financial).docx
